Case 16-10987-mdc   Doc 69-1 Filed 07/02/19 Entered 07/02/19 17:03:31   Desc
                          Exhibit A & B Page 1 of 7
Case 16-10987-mdc   Doc 69-1 Filed 07/02/19 Entered 07/02/19 17:03:31   Desc
                          Exhibit A & B Page 2 of 7
Case 16-10987-mdc   Doc 69-1 Filed 07/02/19 Entered 07/02/19 17:03:31   Desc
                          Exhibit A & B Page 3 of 7
Case 16-10987-mdc   Doc 69-1 Filed 07/02/19 Entered 07/02/19 17:03:31   Desc
                          Exhibit A & B Page 4 of 7
Case 16-10987-mdc   Doc 69-1 Filed 07/02/19 Entered 07/02/19 17:03:31   Desc
                          Exhibit A & B Page 5 of 7
Case 16-10987-mdc   Doc 69-1 Filed 07/02/19 Entered 07/02/19 17:03:31   Desc
                          Exhibit A & B Page 6 of 7
Case 16-10987-mdc   Doc 69-1 Filed 07/02/19 Entered 07/02/19 17:03:31   Desc
                          Exhibit A & B Page 7 of 7
